Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  improper grammar at lines 9-11: “wherein a first distance between top edge and…” and “is less than a third distance between engagement surface and…”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 22, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2016/0176577 (Frankenberg et al. hereinafter).
In re claim 15, with reference to Figs. 1-6, Frankenberg et al. discloses: A storage container (10), comprising: a base (22) having an interior floor surface comprising a plurality of grooves (between ribs 26) having a depth that extends below a plane (level with plane of 38) of the interior floor surface; an exterior sidewall (12/14/16/18) coupled to the base and enclosing the base; an engagement surface (30) formed in the exterior sidewall and in alignment with at least one of the plurality of grooves (see fig. 3); and a divider (20) having a bottom edge (bottom of 34) configured to engage one of the plurality of grooves, and a top edge opposite the bottom edge and configured to engage the engagement surface, wherein a first distance between [the] top edge and the bottom edge is greater than a second distance between the interior floor surface and the engagement surface, and wherein the first distance is less than a third distance between engagement surface and a lowest portion of the depth of the plurality of grooves (see below D2<D1<D3).

[AltContent: connector][AltContent: ][AltContent: textbox (D2)][AltContent: connector][AltContent: ][AltContent: textbox (D1)][AltContent: textbox (D3)][AltContent: ][AltContent: arrow][AltContent: textbox (Top Edge)][AltContent: connector]
    PNG
    media_image1.png
    599
    721
    media_image1.png
    Greyscale

In re claim 22, with reference to the Figs. noted above, Frankenberg et al. discloses the claimed invention including wherein the engagement surface (30) is configured to selectively receive a peg extension (32) of a divider (20).
In re claim 27, with reference to the Figs. noted above, Frankenberg et al. discloses A storage system, comprising: a storage container, comprising: a base having an interior floor surface comprising a plurality of grooves having depth that extends below a plane of the interior floor surface; an exterior sidewall coupled to the base and enclosing the base; an engagement surface formed in the exterior sidewall and in alignment with at least one of the plurality of grooves; and a divider having a bottom edge configured to engage one of the plurality of grooves, and a top edge opposite the bottom edge and configured to engage the engagement surface, wherein a first distance between top edge and the bottom edge is greater than a second distance between the interior floor surface and the engagement surface, and wherein the first distance is less than a third distance between engagement surface and a lowest portion of the depth of the plurality of grooves (as in re claim 15 above).
In re claim 28, with reference to the Figs. noted above, Frankenberg et al. discloses the claimed invention including wherein the divider further comprises an extension (32) in proximity to the top edge and extending outwardly therefrom (the direction outwardly can be interpreted as upwardly since both directions extend away from the center of the divider).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankenburg et al. as applied to claim 15 above, and further in view of US Patent No. 3,920,144 (Callen hereinafter).
In re claim 16, with reference to the Figs. above, Frankenberg et al. discloses the claimed invention except wherein the plurality of grooves are interconnected to form a reservoir located below the plane of the interior floor surface.
However, with reference to Figs. 1-3, Callen discloses a box for transporting items wherein grooves (i.e. openings between ribs 14) are interconnected to form a reservoir below a plane of the floor surface of the bottom wall (see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the container of Frankenberg et al. with the interconnected grooves of Callen for the purposes of allowing for condensate or runoff to collect in/below the grooves for draining (Callen column 3, lines 39-51).
In re claim 23, with reference to the Figs. noted above, Frankenberg et al. discloses the claimed invention except wherein the exterior sidewall tapers outwardly from the interior floor surface to the engagement surface. 
However, Callen discloses a container wherein the sidewalls (at 26) are shown to taper outwardly from a floor (at 14) to a divider engagement surface (44) (see Figs. 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the walls of the container of Frankenberg et al. to taper as taught by Callen for the purposes of facilitating nesting of multiple containers in a stacked arrangement as is overwhelmingly common in the art of storage containers.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (of record) in view of Frankenberg et al.
In re claim 17, with reference to Figs. 1-5, Kruger discloses: A storage container, comprising: a base having an interior floor surface, an exterior sidewall coupled to the base and enclosing the base, and a channel dividing the base into a right half and a left half, a right side and a left side of the channel being defined by interior sidewalls coupled to the exterior sidewall and enclosing the right and left halves of the base.





[AltContent: textbox (Perimeter Edge/ Engagement Surface)]
[AltContent: textbox (Handle )][AltContent: arrow][AltContent: textbox (Sidewall/ Inner Surface )]
[AltContent: arrow][AltContent: textbox (Rearward Compartment)][AltContent: textbox (Forward Compartment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening )][AltContent: textbox (Interior Sidewall )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewall/ Outer Surface )]
    PNG
    media_image2.png
    307
    475
    media_image2.png
    Greyscale


Kruger fails to disclose the interior floor surface comprising a plurality of grooves having a depth that extends below a plane of the interior floor surface; an exterior sidewall coupled to the base and enclosing the base; an engagement surface formed in the exterior sidewall and in alignment with at least one of the plurality of grooves; and a divider having a bottom edge configured to engage one of the plurality of grooves, and a top edge opposite the bottom edge and configured to engage the engagement surface, wherein a first distance between top edge and the bottom edge is greater than a second distance between the interior floor surface and the engagement surface, and wherein the first distance is less than a third distance between engagement surface and a lowest portion of the depth of the plurality of grooves.
However, Frankenberg et al. discloses a container wherein the interior floor surface comprising a plurality of grooves having a depth that extends below a plane of the interior floor surface; an exterior sidewall coupled to the base and enclosing the base; an engagement surface formed in the exterior sidewall and in alignment with at least one of the plurality of grooves; and a divider having a bottom edge configured to engage one of the plurality of grooves, and a top edge opposite the bottom edge and configured to engage the engagement surface, wherein a first distance between top edge and the bottom edge is greater than a second distance between the interior floor surface and the engagement surface, and wherein the first distance is less than a third distance between engagement surface and a lowest portion of the depth of the plurality of grooves (as in re claim 15 above)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the container of Kruger to have included the grooves and engagement surface of Frankenberg et al. for the purposes of providing dividers to be used to adapt the containment space to safely hold a variety of contents (Frankenberg et al. paragraph 0004).
In re claim 18, with reference to the Figs. noted above, Kruger in view of Frankenberg et al. disclose the claimed invention including wherein the channel further comprises a handle (title “caddy with handle”) interposed between the right and left halves (see Figs. 1 and 2 above).
In re claim 19, with reference to the Figs. noted above, Kruger in view of Frankenberg et al. disclose the claimed invention including wherein an opening formed in the channel and extending between a first base and a second base of the handle (see Fig. 1 above).
In re claim 20, with reference to the Figs. noted above, Kruger in view of Frankenberg et al. disclose the claimed invention including wherein the channel further comprises forward and rearward compartments each having a height that is less than a height of the exterior sidewall (see Figs. 1 and 2 above).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Frankenberg et al. as applied to claim 20 above, and further in view of Box (of record).
In re claim 21, with reference to the figs. noted above, Kruger in view of Frankenberg et al. disclose the claimed invention except wherein at least one of the forward and rearward compartments further comprises a drain hole.
However, Box discloses a container wherein a compartment has a drain hole (37, see Figs. 3 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included drain holes in the forward and rearward compartments of Kruger in view of Frankenberg et al. as taught by Box for the predictable advantages of preventing pooling of liquids and to promote drying of wet contents as is common in the art of tote containers.

Claim(s) 24-26 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable Frankenberg et al. as applied to claim 15 and 27 above, and further in view of Waring (of record).
In re claim 24, with reference to the figs. noted above, Frankenberg et al. disclose the claimed invention except wherein a retainer lid configured to couple to an opening of the container, a portion of the retainer lid configured to cover the engagement surface.
However, Waring discloses a container with a central handle (28), and a retainer lid (34) having an opening (33) through which an interior volume of the base may be accessed, a portion of the retainer lid configured to cover a raised perimeter edge, and entirely overlap surface 20 (See Figs. 15 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a lid as taught by Waring to the container of Frankenberg et al. for the predictable purposes of protecting the contents from loss/spill and/or contamination or tampering (columns 11-12, lines 61-3).
In re claim 25, with reference to the Figs. noted above, Frankenberg et al. in view of Waring disclose the claimed invention including wherein the retainer lid further comprises a catch feature (60, i.e. snaps) configured to selectively retain a rim portion of the exterior sidewall (column 9, lines 52-64).
 In re claim 26, with reference to the Figs. noted above, Frankenberg et al. in view of Waring disclose the claimed invention including wherein the retainer lid further comprises a center support (rim of 35) having an opening (35) configured to receive a handle (28) of the base.
In re claim 29, with reference to the Figs. noted above, Frankenberg et al. in view of Waring disclose the claimed invention except a retainer lid configured to coupled to the exterior sidewall and overlap the extension when the extension is engaged with the engagement surface.
However, Waring discloses a container with a central handle (28), and a retainer lid (34) having an opening (33) through which an interior volume of the base may be accessed, and overlap the extension when an extension is engaged with the engagement surface (See Figs. 15 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a lid as taught by Waring to the container of Frankenberg et al. for the predictable purposes of protecting the contents from loss/spill and/or contamination or tampering (columns 11-12, lines 61-3).
In re claim 30, with reference to the Figs. noted above, Frankenberg et al. in view of Waring disclose the claimed invention including wherein the retainer lid maintains an engaged relationship between the extension and the engagement surface when the retainer lid is coupled to exterior sidewall (the lid of Waring covers the analogous top edge of the sidewall of Frankenberg et al. in which the engagement surface is located).
In re claim 31, with reference to the Figs. noted above, Frankenberg et al. in view of Waring disclose the claimed invention including a retainer lid configured to couple to the exterior sidewall and having an opening (35) through which an interior volume of the base may be accessed, a portion of the retainer lid configured to cover the engagement surface (as in re claim 29 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733